           Case 1:19-cv-09297-AT Document 45 Filed 08/19/21 Page 1 of 2




                     HELEN F. DALTON & ASSO                                                  8/19/2021
                                             ATTORNEYS AT LAW
                           80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                       Tel. (718) 263-9591 Fax. (718) 263-9598


                                                                                    August 17, 2021
Via ECF
The Honorable Judge Analisa Torres
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re: Chavaloc Choror et al v. Abitino's Pizza 49th Street Corp. et al
                   1:19-cv-09297 (AT)

Dear Judge Torres:

        This office represents the named Plaintiffs in the above-referenced matter, and we
respectfully submit this letter in response to the Court’s August 3, 2021 Order to Show Cause and
to request a two-week extension of time for the parties to submit their settlement agreement and
motion for settlement approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199
(2d Cir. 2015) (“Settlement Agreement”). We sincerely apologize to the Court for overlooking the
prior deadlines, the result of an inadvertence, and for not filing this status report to the Court
sooner.

       On April 30, 2021, the Court initially ordered that the parties’ Settlement Agreement
documents in this matter were due to the Court by May 30, 2021 (ECF Dkt. No. 42); and on June
28, 2021, Your Honor extended the parties’ deadline to July 6, 2021. (Id.)

        Our office has been working closely with defense counsel on finalizing the drafting of the
terms of the parties’ Settlement Agreement and Motion for Court Approval. As the parties are still
in the process of finalizing the necessary documents for the Court’s review and obtaining their
clients’ signatures, the parties are not yet prepared to file a finalized Settlement Agreement and
respectfully request a two (2) week extension to do so. If granted, the parties expect at this time to
have the finalized Settlement Agreement documents on or before August 31, 2021. Our office will
continue to work diligently with defense counsel over the next few days and anticipate August 31,
2021 to be enough time to do so.

       Defendants’ counsel has consented to this request for an extension.

         This is the second request for an extension of time to file the settlement documents and
this request will not affect any other scheduled dates or deadlines and we again offer our apologies


                                                1 of 2
          Case 1:19-cv-09297-AT Document 45 Filed 08/19/21 Page 2 of 2




to the Court for failing to comply with the prior Orders and will make sure this does not happen
again.

       We thank Your Honor for her consideration on this matter and we remain available to
provide any additional information.



                                                                  Respectfully submitted,

                                                                  ___/s/_________________
                                                                  Roman Avshalumov, Esq.




                GRANTED. By August 31, 2021, Plaintiff shall file the parties' settlement agreement and
                related documents.

                SO ORDERED.

                Dated: August 19, 2021
                       New York, New York




                                             2 of 2
